        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
_______________________________________

BERNARD PAUL LIVSEY,

                                  Plaintiff,                 DECISION AND ORDER
-vs-
                                                             1:19-CV-0759 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.
________________________________________


                                   INTRODUCTION

       Plaintiff Bernard Paul Livsey brings this action pursuant to 42 U.S.C. § 405(g) to

review the final determination of the Commissioner of Social Security (“Commissioner”)

denying Plaintiff’s applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”). Both parties have moved for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c). Pl.’s Mot., Nov. 8, 2019,

ECF No. 8; Def.’s Mot., Jan. 7, 2020, ECF No. 9.       For the reasons set forth below,

Plaintiff’s motion for judgment on the pleadings (ECF No. 8) is denied, the

Commissioner’s motion (ECF No. 9) is granted, and the Clerk of Court is directed to close

this case.

                               PROCEDURAL HISTORY

       The Court assumes the reader’s familiarity with the underlying facts and

procedural history in this case. Plaintiff filed his DIB application on June 22, 2016,

alleging an onset date of January 30, 2013. Transcript (“Tr.”) 166, Sept. 9, 2019, ECF



                                               1
           Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 2 of 12



No. 6. Plaintiff also filed an application for SSI benefits on June 22, 2016. Tr. 170. In

his disability report, Plaintiff reported his height at 5’8”, his weight as 441 pounds, and

he listed the following conditions as limiting his ability to work: hernia, morbid obesity,

hypertension, chronic knee and back pain, dysesthesia on exertion, shortness of breath,

and nausea associated with exertion.              Tr. 191.   On September 8, 2016, the

Commissioner notified Plaintiff that he did not qualify for either DIB or SSI benefits.

Tr. 104. Thereafter, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). Tr. 114.

       Plaintiff’s request was approved and the hearing was held via video conference on

June 11, 2018.      Tr. 30.   The ALJ presided from the hearing office in Albany, and

Plaintiff appeared with his attorney, Jeanne Murray, from the Buffalo hearing office.

Tr. 32.    Vocational expert Sakina Malik testified by telephone.     Tr. 77–81.    In her

opening statement, Attorney Murray summarized Plaintiff’s claims for the ALJ as

follows:

       [T]he claimant does suffer from a number of complications due to his
       obesity . . . . The claimant has experienced just chronic pain throughout
       his body, and in his joints. He also has been diagnosed with diabetes and,
       subsequently, with neuropathy. He also does experience chronic nausea
       as well as GERD. All of these, and all of the complications that have come
       along because of the obesity do cause him to be disabled.

Tr. 36–37.

       In his decision on July 16, 2018, the ALJ found that Plaintiff was not disabled

through December 31, 2016, the date he was last insured, and denied DIB benefits. Tr.

26. However, the ALJ found that Plaintiff was disabled for the purposes of SSI benefits

beginning on June 11, 2018.         Tr. 26.       On April 12, 2019, the Social Security


                                              2
        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 3 of 12



Administration’s Appeals Council denied Plaintiff’s request for further review of the

ALJ’s decision.   Tr. 1.   The ALJ’s decision thus became the “final decision” of the

Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                               STANDARD OF REVIEW

      The law defines “disability” as the “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). 42 U.S.C. §

405(g) defines the process and scope of judicial review of the final decision of the

Commissioner on whether a claimant has a “disability” that would entitle him or her to

DIB and SSI benefits. See also 42 U.S.C. § 1383(c)(3).

      A reviewing court must first determine “whether the Commissioner applied the

correct legal standard.” Jackson v. Barnhart, No. 06-CV-0213, 2008 WL 1848624, at *6

(W.D.N.Y. Apr. 23, 2008) (quoting Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999)).

“Failure to apply the correct legal standards is grounds for reversal.”    Id. (quoting

Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

      Provided the correct legal standards are applied, a finding by the Commissioner

is “conclusive” if it is supported by “substantial evidence.”       42 U.S.C. § 405(g).

Substantial evidence is defined as “more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v.

N.L.R.B., 305 U.S. 197, 229 (1938)).     “Where the Commissioner's decision rests on



                                           3
        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 4 of 12



adequate findings supported by evidence having rational probative force, [the Court] will

not substitute our judgment for that of the Commissioner.” Veino v. Barnhart, 312 F.3d

578, 586 (2d Cir. 2002).

                                       DISCUSSION

       In order to qualify for DIB benefits, the DIB claimant must satisfy the

requirements for a special insured status. 42 U.S.C. § 423(c)(1). In addition, the Social

Security Administration has outlined a “five-step, sequential evaluation process” to

determine whether a DIB or SSI claimant is disabled:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or combination
       of impairments; (3) whether the impairment meets or equals the severity
       of the specified impairments in the Listing of Impairments; (4) based on a
       “residual functional capacity” assessment, whether the claimant can
       perform any of his or her past relevant work despite the impairment; and
       (5) whether there are significant numbers of jobs in the national economy
       that the claimant can perform given the claimant's residual functional
       capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing Burgess v. Astrue, 537 F.3d

117, 120 (2d Cir. 2008); 20 C.F.R. § 404.1520(a)(4)(i)–(v), § 416.920(a)(4)(i)–(v)).

       The claimant bears the burden of proof for the first four steps of the sequential

evaluation. 42 U.S.C. § 423(d)(5)(A); Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).

At step five, the burden shifts to the Commissioner only to demonstrate that there is

other work in the national economy that the claimant can perform. Poupore v. Asture,

566 F.3d 303, 306 (2d Cir. 2009).

       In his decision in this case, the ALJ found that the Claimant met the insured

status requirements of the Social Security Act through December 31, 2016. Tr. 16. The



                                              4
        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 5 of 12



ALJ then followed the five-step sequential evaluation process and found that Plaintiff

was not disabled for the purposes of DIB through December 31, 2016, the date he was

last insured under the program. Tr. 26. However, the ALJ found that Plaintiff was

disabled for the purposes of SSI beginning on June 11, 2018. Tr. 26.

      At step one of the analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since January 20, 2013, the alleged disability onset date. Tr.

18.   At step two, the ALJ determined that Plaintiff had the following severe

impairments: diabetic neuropathy in extremities, chronic back pain, chronic knee pain,

dyspnea on exertion, shortness of breath, and morbid obesity. Tr. 18. The ALJ also

noted that he did “not see sufficient clinical, laboratory, or medical opinion evidence to

support a finding that the claimant’s high blood pressure, or urinary and bowel

incompetence, considered singly or in combination with his other impairments, caused

more than minimal work-related limitations.” Tr. 19.

      At step three of the analysis, the ALJ determined that Plaintiff’s physical

impairments, considered either individually or in combination, did not meet or medically

exceed the severity of one of the Commissioner’s listed impairments in 20 C.F.R. Part

404, Subpart P, App’x 1. Tr. 19. The ALJ expressly considered the listings for “major

dysfunction of a joint,” “disorders of the spine,” “chronic respiratory disorders,”

“endocrine disorders,” and “peripheral neuropathy.” Tr. 19–20. Having done so, he

found the record did not establish the medical signs, symptoms, laboratory findings, or

degree of functional limitation required to meet or equal the criteria of any listed

impairment. Tr. 20.



                                            5
         Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 6 of 12



       Then, before proceeding to step four, the ALJ made a determination of Plaintiff’s

residual functional capacity. “Residual functional capacity” (“RFC”) means the most

that the claimant can still do in a work setting despite the limitations caused by the

claimant’s impairments. 20 C.F.R. § 404.1545, § 416.945. After careful consideration

of the entire record, the ALJ determined that Plaintiff had the RFC to perform sedentary

work as defined in 20 C.F.R. § 404.1567(a) and § 416.967(a), with the exceptions that

Plaintiff:

       [W]ould require an option to sit/stand at will, may only frequently handle,
       finger or feel bilaterally, may frequently balance, may only occasionally
       stoop, but never kneel, crouch, crawl or climb ramp[s], stairs, ladders, ropes
       or scaffolds, and must avoid all hazards including unprotected heights,
       dangerous machinery, and driving a motor vehicle, as well as all pulmonary
       irritants.

Tr. 20. Based on this RFC, and on the testimony of the vocational expert, the ALJ found

that Plaintiff was not capable of performing his past relevant work as a medical

equipment repairer. Tr. 24.

       Because Plaintiff was not capable of performing his past relevant work, the ALJ

noted that Plaintiff’s age became a factor for consideration in determining transferability

of job skills and Plaintiff’s ability to adjust to other work. See 20 C.F.R. § 404.1562(a)

and § 416.963(a). The ALJ found that prior to June 11, 2018, the transferability of

Plaintiff’s job skills was not material to a disability determination because Appendix 2 to

Subpart P of Part 404, the Medical Vocational Guidelines, directed a finding of “not

disabled” regardless of job skills transferability.    Tr. 24.   Based on the vocational

expert’s testimony, the ALJ found that Plaintiff was not disabled prior to June 11, 2018,

because a person of Plaintiff’s RFC could perform such unskilled jobs in the national


                                             6
        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 7 of 12



economy as addresser, document preparer, and tube operator. Tr. 25. Hence, the ALJ

found Plaintiff was not disabled for the purposes of DIB through his last insured date of

December 31, 2016. Tr. 26.

       However, the ALJ determined that Plaintiff’s age category changed to “individual

closely approaching advanced age” on June 11, 2018, at which point the Medical

Vocational Guidelines rule 201.14 directed a finding that Plaintiff is disabled. Tr. 25.

Hence, the ALJ found Plaintiff was disabled for the purposes of SSI beginning on June

11, 2018. Tr. 26.

       In seeking reversal of the Commissioner’s decision, Plaintiff argues that the ALJ

improperly rejected the medical opinions of Plaintiff’s treating physician, Dr. Calvin

Schierer, D.O., that indicated Plaintiff was disabled. Pl. Mem. of Law, 10–16, Nov. 8,

2019, ECF No. 8-1. In particular, Plaintiff observes that the Second Circuit requires

that if an ALJ does not assign controlling weight to a treating physician’s opinion, the

ALJ must explicitly consider the non-exclusive factors set forth by the Second Circuit in

Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008). Plaintiff states that in this case, the

ALJ failed to properly consider the Burgess factors, which support the assignment of

more weight to the opinion of the treating physician, Dr. Schierer.

The “Treating Physician Rule”

       For claims filed before March 27, 2017, 20 C.F.R. § 404.1527 requires that the

“treating physician rule” be applied when determining a claimant’s disability status. §

404.1527(c)(1) provides that, generally speaking, the medical opinion of a source who has

examined the claimant is entitled to greater weight than a source who has not. Further,



                                             7
         Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 8 of 12



§ 404.1527(c)(2) states:

       Generally, we give more weight to opinions from your treating sources,
       since these sources are likely to be the medical professionals most able to
       provide a detailed, longitudinal picture of your medical impairment(s) and
       may bring a unique perspective to the medical evidence that cannot be
       obtained from the objective medical findings alone or from reports of
       individual examinations, such as consultative examinations or brief
       hospitalizations. If we find that a treating source's medical opinion on the
       issue(s) of the nature and severity of your impairment(s) is well-supported
       by medically acceptable clinical and laboratory diagnostic techniques and
       is not inconsistent with the other substantial evidence in your case record,
       we will give it controlling weight.1

       “[I]t is well settled that the ALJ is not permitted to substitute his own expertise

or view of the medical proof for the treating physician's opinion or for any competent

medical opinion.” Burgess v. Astrue, 537 F.3d 117, 131 (2d Cir. 2008). Nevertheless, the

Second Circuit has cautioned that “[a] treating physician's statement that the claimant

is disabled cannot itself be determinative.”          Snell v. Apfel, 177 F.3d 128, 133 (2d

Cir.1999). Indeed, the regulations require that the treating source’s medical opinion be

controlling only if it “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in your

case record . . . .” 20 C.F.R. § 404.1527(c)(2).

       Where the treating source’s medical opinion does not meet these criteria, the ALJ

is required to give “good reasons” for the weight assigned to the opinion. Id. The ALJ

must determine the weight of the opinion by analyzing the length of the treatment

relationship, frequency of examination, nature and extent of the treatment relationship,




1 For claims filed after March 27, 2017, the rules in § 404.1520c apply to the evaluation of opinion
evidence.

                                                 8
        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 9 of 12



supportability of the opinion by relevant evidence, consistency with the record as a whole,

the source’s level of specialization, and other relevant factors.            20 C.F.R. §

404.1527(c)(2)–(6).

       An ALJ's failure to explicitly apply the Burgess factors when assigning weight to

a treating physician’s opinion is a procedural error. Estrella v. Berryhill, 925 F.3d 90,

96 (2d Cir. 2019) (citing Selian v. Astrue, 708 F.3d 409, 419–20 (2d Cir. 2013)).

Nevertheless, if “a searching review of the record” assures the reviewing court that the

procedural error was harmless, and “that the substance of the treating physician rule

was not traversed,” then the reviewing court will affirm the ALJ’s decision. Estrella, 925

F.3d at 96 (citing Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)).

       The Court has carefully reviewed both the ALJ’s hearing decision and the record

as a whole, and finds that the ALJ considered the Burgess factors, and that his treatment

of Dr. Schierer’s opinion was not improper.      After a consideration of Dr. Schierer’s

treatment notes in the record (Tr. 21–22), the ALJ provided a thorough analysis:

       Throughout the period of alleged disability, Dr. Schierer’s treatment of
       claimant was limited to conservative care, medication and
       recommendations for calorie reduction and exercise. There is no evidence
       the claimant was hospitalized for any medical condition. There were no
       referrals for specialized evaluation or diagnostic testing, no diagnosis
       regarding etiology of claimant’s joint or back pain, or incontinence, no
       objective radiologic evidence, or pulmonary function testing. There is no
       record of referrals to orthopedic, pulmonary, or endocrine specialists, or
       nutritionists . . . .

       The [ALJ] has carefully considered the opinion of the claimant’s primary
       care physician, Calvin Schierer, DO. Dr. Schierer completed numerous
       medical reports for the Department of Social Services in Allegany County,
       all indicating the claimant was essentially unable to engage in any
       exertional activity and was not employable in any capacity. He also
       completed a medical source statement dated May 3, 2018.


                                            9
        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 10 of 12




       . . . The undersigned finds that the conclusions reached by Dr. Schierer are
       inconsistent with the clinical findings on his own examinations and clinical
       findings identified by consultative examiner, Dr. Liu. Further, the
       opinions are inconsistent with the limited treatment provided, lack of any
       objective testing, or referral to any specialists. Apart from Dr. Schierer’s
       conclusory opinion, the medical evidence of record does not contain medical
       recommendations, activity restrictions, or functional assessments from an
       accepted medical source that contraindicate the performance of sedentary
       exertional work . . . Accordingly, the [ALJ] finds that the opinion of Dr.
       Schierer in regard to the claimant’s functional limitations is of limited
       probative value, and not necessarily reflective of the claimant’s condition
       during the length of the adjudicative period, but more probative as to his
       condition as of the date of this hearing. Therefore, I have given his
       opinions some limited weight, particularly regarding the claimant’s
       condition from his alleged onset date, and more weight regarding the
       claimant’s condition as of the date of the hearing.

Tr. 22–23 (internal citations to the record omitted). In short, the ALJ assigned limited

weight to Dr. Schierer’s opinion only after taking into account the length of Dr. Schierer’s

treatment relationship with Plaintiff,2 the frequency of Dr. Schierer’s examination of

Plaintiff, the nature and extent of Dr. Schierer’s treatment relationship with Plaintiff,

the supportability of Dr. Schierer’s opinion by relevant evidence, consistency of Dr.

Schierer’s opinion with the record as a whole, Dr. Schierer’s level of specialization (i.e., a

primary care physician), and Dr. Schierer’s failure to refer Plaintiff to any orthopedic,

pulmonary, or endocrine specialists.

       Moreover, it is noteworthy that in Burgess, the case relied upon by Plaintiff, the

Second Circuit specifically pointed out that “the opinion of the treating physician is not

afforded controlling weight where ... the treating physician issued opinions that are not




2The ALJ’s decision explicitly acknowledges that Dr. Schierer has been Plaintiff’s primary care
physician since 2014. Tr. 21.

                                                10
        Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 11 of 12



consistent with ... the opinions of other medical experts . . ., for “[g]enuine conflicts in the

medical evidence are for the Commissioner to resolve,” Burgess, 537 F.3d at 128. In this

case, Plaintiff was examined by Dr. Hongbiao Liu, M.D. on August 10, 2016, and Dr. Liu

drew a different conclusion than Dr. Schierer. Tr. 274–277. After examining Plaintiff,

Dr. Liu’s opinion was that Plaintiff had only “mild to moderate limitation for prolonged

walking, bending, and kneeling” rather than an entirely disabling condition. Tr. 277.

The ALJ afforded this opinion great weight, largely because Dr. Liu’s opinion was

consistent with “the context of the overall medical report documenting limited positive

clinical findings, . . . the reported findings of the claimant’s treating medical providers,

[and] the limited nature of the claimant’s treatment . . . .” Tr. 23. In other words, the

ALJ gave greater weight to Dr. Liu’s opinion than Dr. Schierer’s opinion because Dr. Liu’s

opinion was more consistent with the medical record as a whole. See Matta v. Astrue, F.

App’x 53, 56 (2d Cir. 2013) (stating the ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.”).

       The ALJ’s resolution of the conflict between the medical opinions of Dr. Schierer

and Dr. Liu was not unreasonable given the other evidence in the record. Such other

evidence included not only Dr. Schierer’s treatment notes, but Plaintiff’s admission “in

his pre-hearing materials that he remained capable of preparing his own meals,

performing light household chores, driving a car, travelling independently, and shopping

in stores.” Tr. 21. Plaintiff also “reported no difficulty with concentration or attention

or interaction with others . . . [and] reported he spent his time reading, playing Xbox and

watching videos on YouTube.” Tr. 21. As the ALJ noted, “[w]hile none of these factors



                                              11
       Case 1:19-cv-00759-CJS Document 12 Filed 09/08/20 Page 12 of 12



alone is inconsistent with a finding of disability, taken together they are suggestive of an

individual capable of performing work activity on a sustained basis within the above

residual functional capacity.” Tr. 21.

                                     CONCLUSION

       In sum, the Court finds that the ALJ’s decision applied the appropriate legal

standards, and rests on adequate findings supported by evidence having rational

probative force.    Accordingly, it is hereby ORDERED that Plaintiff’s motion for

judgment on the pleadings (ECF No. 8) is denied, and the Commissioner’s motion (ECF

No. 9) is granted. The Clerk of Court is directed to close this case.



DATED:        September 08, 2020
              Rochester, New York


                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                            12
